Citation Nr: 0014363	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-27 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of the 
currently assigned 10 percent rating for the veteran's 
service connected left shoulder scapular thoracic impingement 
syndrome with trapezial irritation and arthralgia.  

2.  Entitlement to an effective date earlier than December 
13, 1996 for the grant of service connection for left 
shoulder scapular thoracic impingement syndrome with 
trapezial irritation and arthralgia. 

3.  Entitlement to a total rating for compensation on the 
basis of individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1990 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, in part, 
assigned a 10 percent disability rating for the veteran's 
left shoulder disability.

The case was previously before the Board in March 1999, when 
it was remanded to the RO for adjudication of intertwined 
issues.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected left shoulder scapular 
thoracic impingement syndrome with trapezial irritation and 
arthralgia is manifested by full range of motion of the left 
shoulder with grating and pain on motion.  

3.  The service-connected left shoulder disability 
approximates a disability which is manifested by malunion of 
the scapula.  

4.  The veteran has a single service connected disability, 
left shoulder scapular thoracic impingement syndrome with 
trapezial irritation and arthralgia, which is rated as 10 
percent disabling.  

5.  The veteran's claim to entitlement to service connection 
for a left shoulder disorder was received by VA on December 
13, 1996.

6.  The veteran's service-connected disability is not of such 
severity as to preclude him from obtaining or retaining all 
forms of substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left 
shoulder scapular thoracic impingement syndrome with trapezial 
irritation and arthralgia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 
4.71a and Diagnostic Codes 5200, 5201, 5203 (1999).  

2.  The proper effective date for the grant of service 
connection for the appellant's left shoulder disorder is 
December 13, 1996, the date that claim for service connection 
for a left shoulder disorder was received by VA.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400(b)(2)(i) (1999).

3.   The criteria for the assignment of a total disability 
evaluation on the basis of individual unemployability have 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disability Rating

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999). 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran developed left shoulder scapular thoracic 
impingement syndrome with trapezial irritation and arthralgia 
during military service.  A March 1993 service department 
Medical Board report provides a succinct summary of the 
course of the disorder.  The veteran developed left shoulder 
pain along with noticeable cracking and popping noises on 
motion.  Examination revealed tenderness in the area of the 
left scapula along with grinding and crepitus on motion.  X-
ray examination and CAT scans of the left shoulder revealed 
normal findings.  Ranges of motion were essentially normal, 
but with pain and crepitus on motion.   This report also 
notes that the veteran is right handed.  

In February 1997 a VA examination of the veteran was 
conducted.  The veteran reported left shoulder pain, 
especially when lifting heavy objects.  On examination the 
physician noted "definite grating on scapula movement with 
obvious pain."  Examination revealed no swelling or 
deformity of the left shoulder.  Range of motion testing of 
the left shoulder revealed normal range of motion.  X-ray 
examination of the left shoulder and scapula revealed normal 
findings.  The diagnosis was "left scapular pain, chronic 
due to rubbing on thoracic cage without bony abnormality."  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (1999).

As noted above, the veteran is right handed.  Therefore, the 
veteran's left shoulder disability involves the minor 
extremity.  The veteran's service connected left shoulder 
disorder is rated by analogy as 10 percent disabling under 
diagnostic code 5203.  That rating contemplates impairment of 
the scapula with malunion.  A 20 percent rating, the highest 
rating assignable under this code, contemplates dislocation 
or nonunion of the scapula.  This is not shown in the present 
case.  This diagnostic code also instructs to "rate on 
impairment of function of contiguous joint," when the 
impairment of the scapula is not manifested by dislocation, 
nonunion, or malunion.  38 C.F.R. § 4.71a, Diagnostic Code 
5203 (1999).

If the Board were to rate the veteran's left shoulder 
disability as to impairment of function of contiguous joint, 
the rating would be done under diagnostic code 5201 which 
rates limitation of motion of the arm (shoulder).  Ratings of 
20 and 30 percent are assignable for limitation of motion of 
the minor arm.  However, to meet the criteria for the 20 
percent rating would require the veteran to have limitation 
of motion of the left arm (shoulder) "at shoulder level."  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999).  The medical 
evidence of record reveals that the veteran has full range of 
motion of his left shoulder.  As such, rating the veteran's 
disability under diagnostic code 5201 is inappropriate.  
Disability ratings of 20, 30, and 40 percent may also be 
assigned for ankylosis of the scapulohumeral articulation 
under diagnostic code 5200.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200 (1999).  However, ankylosis is defined as 
"complete bony fixation."  38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (1999).  Again, the medical evidence reveals that 
the veteran does not have any bony fixation of the left 
scapula; rather the evidence reveals full range of motion.  
Therefore, rating the veteran's left shoulder disability 
under Diagnostic Code 5200 would also be inappropriate.  

The competent medical evidence of record reveals that the 
veteran has full range of motion of the left shoulder.  The 
veteran does have objective evidence of pain on motion and 
there is also grinding of the left scapula on motion.  There 
are no diagnostic codes which specifically address such a 
disability.  However, the veteran has been rated by analogy 
under diagnostic code 5203 at a 10 percent disability rating.  
As such, the preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's service 
connected left shoulder scapular thoracic impingement 
syndrome with trapezial irritation and arthralgia.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1999), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1999).  

VA regulations § 4.40 describes functional loss and indicates 
that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1999).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1999).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent evaluation for his service-connected left 
shoulder disorder.  The Board has considered the veteran's 
claim for an increased rating for his musculoskeletal 
disability under all appropriate diagnostic codes.  The most 
recent VA examination reveals that the veteran has full range 
of motion of the left shoulder with pain on motion or with 
lifting.  He also has grinding and crepitus with motion.  
Radiology evidence reveals not bony abnormality involving the 
left scapula.  As stated above, painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (1999).  This has been accomplished in the 
present case as the veteran is assigned a 10 percent 
disability rating for his left shoulder disorder.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West,  
13 Vet. App. 282 (1999).  Therefore the Board states that in 
the present case the nature of the original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account. 38 C.F.R. §§ 
4.40, 4.45.  

II.  Earlier Effective Date

The veteran contends that the date of service connection for 
his left shoulder disorder should be May 10, 1993 which is 
the day following the date of discharge from active service.  
The veteran asserts that he filed a claim for service 
connection in 1993.  The veteran has made assertions with 
respect to the effective date of the award of service 
connection in various written statements.  In a July 1997 
statement he indicated that "shortly after discharge from 
the military I applied for service connection for my shoulder 
and headaches.  To the best of memory I was notified by the 
VA hospital in Shreveport, LA that I was scheduled for an 
examination.  I think it was in June or July 1993.  . . .  I 
feel that if the VA will check they will find that I filed an 
original claim for service connection in 1993 shortly after 
my discharge."  

Applicable law and VA regulations provide that the effective 
date of an award of service connection, compensation based on 
an original claim or a claim reopened after final 
disallowance, shall be the day following the date of 
discharge or release from active service if the application 
for VA disability compensation benefits is received within 
one year of such date; otherwise, the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(b)(2)(i) 
(1999).

In the present case there is no evidence that the veteran 
filed a claim for service connection in 1993.  The veteran's 
separation papers, DD 214, reveal that he was discharged from 
service on May 10, 1993.  The veteran submitted four items 
which were received at the RO in April 1993.  The first item 
was an application for vocational rehabilitation counseling, 
VA Form 28-8832.  The second item was a VA Form 21-4138 which 
contained the statement that said "this is to certify that I 
am within six (6) month of expected release or discharge from 
active duty and that I expect to be discharged under 
honorable conditions."  The third item was a counseling 
record personal information sheet, VA Form 28-1902 which 
provided the employment and educational information to 
accompany his claim for vocational counseling.  The fourth 
item was copies of service medical records which included the 
March 1993 Medical Board report regarding the veteran's left 
shoulder disability.  The RO rendered a decision on the 
veteran's claim for vocational rehabilitation in a June 1993 
rating decision and notified the veteran that same month.  
Subsequently, there was no communication received from the 
veteran until he submitted a letter which was received at the 
RO on December 13, 1996.  The RO properly construed this as 
an informal claim for service connection and veteran followed 
up by submitting the proper application for service 
connection, VA Form 21-526, which was received at the RO in 
February 1997.

VA regulations provide that "a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA. (38 U.S.C. 5101(a)).  A claim by a 
veteran for compensation may be considered to be a claim for 
pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation.  The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit."  38 C.F.R. § 3.151(a)(1999).  

The regulations also provide guidance on the receipt of 
informal claims.  The regulations state that "any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim."  38 C.F.R. 
§ 3.155(a)(1999)(emphasis added).

Review of the objective evidence of record fails to support 
the veteran's contentions.  In this case, there is no 
evidence that the veteran submitted a claim for service 
connection in 1993 as he contends.  The evidence clearly 
shows that the veteran submitted a claim for vocational 
rehabilitation counseling.  The Board notes that the 
application for vocational rehabilitation counseling cannot 
be construed to be an informal claim for service connection 
because it does not identify the benefit sought as anything 
other than vocational rehabilitation.  Moreover, while the 
regulations specify that a "claim by a veteran for 
compensation may be considered to be a claim for pension; and 
a claim by a veteran for pension may be considered to be a 
claim for compensation," the same is not true with regard to 
a claim for vocational rehabilitation.  38 C.F.R. 
§ 3.151(a)(1999).  The earliest evidence of the submission of 
a claim for service connection is the informal claim which 
was received at the RO on December 13, 1996.  

The veteran submitted his claim for service connection for a 
left shoulder disorder which was received at the RO on 
December 13, 1996.  Even assuming, without deciding, that 
"entitlement" to service connection for a left shoulder 
disorder "arose" earlier than the date of the December 13, 
1996 informal claim, the Board concludes that under the 
general rule for assigning effective dates, i.e., "date of 
receipt of claim, or date entitlement arose, whichever is 
later," the appropriate effective date for service 
connection for a skin disorder is December 13, 1996, the date 
of receipt of the veteran's claim.  




III.  TDIU

As we noted above, service-connected disabilities are rated 
based primarily upon the average impairment in earning 
capacity.  While full consideration must be given to unusual 
physical or mental effects in individual cases or peculiar 
effects of occupational activities, total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 4.15 (1999).  The permanent loss of 
the use of both hands, or of both feet, or of one hand and 
one foot, or of the sight of both eyes, or becoming 
permanently helpless or permanently bedridden are considered 
to be permanently and totally disabling.  38 C.F.R. § 4.15 
(1999).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16 (1999).  

As noted in section I above, the veteran is service-connected 
for left shoulder scapular thoracic impingement syndrome with 
trapezial irritation and arthralgia at a 10 percent 
disability rating.  This is his only service connected 
disability.  Therefore, the veteran does not meet the minimum 
percentage requirements for individual unemployability under 
38 C.F.R. § 4.16(a) (1999).  

If a veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities then the established policy is that he shall be 
rated totally disabled.  The RO should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of §  4.16.  38 C.F.R. § 4.16(b) (1999).  The 
RO determined that there were no exceptional circumstances 
which warranted submission of the claim for extra-schedular 
consideration.  

The essence of the veteran's claim is that his service 
connected left shoulder disorder renders him 
"unemployable."  The veteran indicates that he last held 
full time employment in the military and that he has been 
unable to obtain employment since his discharge from active 
duty in May 1993.  In his 1993 application for a vocation 
rehabilitation benefits, the veteran reported that he had a 
high school education and training as an auto mechanic, and 
in long distance driving.  

The evidence of record reveals that the veteran's service 
connected left shoulder disability is manifested by a full 
range of motion with pain and grinding on motion and lifting.  
The service connected left shoulder disability is properly 
rated as 10 percent disabling.  The competent medical 
evidence of record does not indicate the presence of shoulder 
pathology so severe as to render the veteran unemployable and 
warrant referral for consideration of an extraschedular 
rating.

In view of the above, the undersigned concludes that the 
appellant's service-connected disabilities are not of such 
severity as to preclude all forms of substantially gainful 
employment.  38 C.F.R. § 4.16(b) (1992).  The preponderance 
of the evidence is against the appellant's claim to a total 
disability evaluation based upon individual unemployability. 








	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 10 percent for service connection for 
left shoulder scapular thoracic impingement syndrome with 
trapezial irritation and arthralgia is denied.

An earlier effective date for the grant of service connection 
for left shoulder scapular thoracic impingement syndrome with 
trapezial irritation and arthralgia is denied.

A total rating for compensation purposes based on individual 
unemployability is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

